 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BANK OF NEW YORK MELLON,                          No. 1:17-cv-01335-DAD-EPG
      formerly known as BANK OF NEW
12    YORK, AS TRUSTEE FOR THE
      BENEFIT OF THE CERTIFICATE
13    HOLDERS OF THE CWABS INC.,                        ORDER GRANTING IN PART DEFENDANT
      ASSET-BACKED CERTIFICATES,                        UNITED STATES OF AMERICA’S MOTION
14    SERIES 2006-SD3,                                  FOR A STAY OF THE DISPOSITIVE PRE-
                                                        TRIAL MOTION DEADLINE
15                       Plaintiff,
                                                        (Doc. No. 19)
16           v.
17    BRENDA L. DAVIDSON, an individual;
      UNITED STATES OF AMERICA; CITY
18    OF PORTERVILLE; and DOES 1 through
      50, inclusive,
19
                         Defendants.
20
21

22          This matter is before the court on defendant United States of America’s ex parte motion

23   for a stay of the dispositive motion filing deadline. (Doc. No. 19.)

24          Pursuant to the assigned magistrate judge’s scheduling order, the deadline on which to file

25   dispositive motions in this case is presently set for January 15, 2019. (Doc. No. 11.) On

26   December 21, 2018, congressional appropriations for the U.S. Department of Justice lapsed. As a

27   result, counsel for the United States is currently furloughed from employment because

28   Department of Justice attorneys are prohibited from working on a voluntary basis except in
                                                       1
 1   limited circumstances. See 31 U.S.C. § 1342. Counsel accordingly requests a stay of the

 2   dispositive motion filing deadline until after government funding is restored. (Doc. No. 19 at

 3   ¶ 3.) Counsel also informs the court that plaintiff has no objection to issuance of a stay. (Id. at

 4   ¶ 5.)

 5           The court observes that the subject matter of this case does not fall into that narrow

 6   category of cases that would permit government attorneys to continue working on a volunteer

 7   basis because this action does not “involv[e] the safety of human life or the protection of

 8   property.” 31 U.S.C. § 1342. Moreover, plaintiff’s non-objection to the stay obviates the

 9   potential for prejudice. These factors weigh in favor of granting the motion. On the other hand,

10   because the timing of any future appropriation to the Department of Justice is inherently uncertain

11   particularly under present circumstances, the motion is tantamount to a request for an open-ended

12   stay. The pre-trial conference in this case is currently set for May 13, 2019, with trial scheduled

13   to begin on July 16, 2019. (Doc. No. 11.) A substantial extension of the dispositive motion

14   deadline would necessarily require a continuance of both of those dates, delaying the final

15   disposition of this case.

16           Accordingly, the United States’ motion is granted in part. The court hereby modifies the

17   scheduling order and extends the deadline for the filing of dispositive motions to March 1, 2019.

18   If counsel determines that they still cannot comply with this new deadline in light of a continuing

19   lapse in appropriations, the United States may file a motion requesting a further stay.

20   Alternatively, if funding to the Department of Justice is restored within that time, counsel is
21   directed to promptly notify the court and propose a rescheduling of the time in which to respond.

22   All other deadlines in this case remain in effect.

23   IT IS SO ORDERED.
24
         Dated:    January 9, 2019
25                                                        UNITED STATES DISTRICT JUDGE

26
27

28
                                                          2
